United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
U.S. POSTAL SERVICE, LOYOLA STATION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1661
Issued: March 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal from the May 21, 2007 decision of an
Office of Workers’ Compensation Programs’ hearing representative affirming the August 31,
2006 denial of his claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he has an employment-related
permanent impairment of his lower extremities which would entitle him to a schedule award.
FACTUAL HISTORY
On January 4, 2000 appellant sustained lumbar strain, right carpal tunnel syndrome, right
shoulder strain and right hand contusion when he grabbed a falling container with his right hand.
On July 25, 2002 appellant requested a schedule award. On July 22, 2002 Dr. Sofjan
Lamid, a Board-certified physiatrist, found that appellant had a reduction of 75 percent in his
right hand grip and a decreased pinprick sensation in the right median nerve distribution distal to

his right wrist. There were positive Phalen’s and Tinel’s signs in the right hand. Appellant had
full range of motion in the thoracolumbar spine, but had pain in the paralumbar spine and pain
radiating in the left leg. His right shoulder had a restricted range of motion with pain, tenderness
and spasms in the deltoid muscles. Dr. Lamid diagnosed employment-related right carpal tunnel
syndrome, facet spurring at L4-5 and L5-S1, disc bulging at L5-S1, bilateral sural neuropathy,
left posterior tibial neuropathy and right shoulder strain. He found that appellant reached
maximum medical improvement on April 2, 2002.
Using the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed., 2001), Dr. Lamid found reduced range of motion in appellant’s right wrist
and shoulder. He stated that Figure 16-26, page 466, and Table 16-3, page 439, indicated 14
percent right arm impairment for the 30 percent flexion and 30 percent extension of the right
wrist. Based on Figure 16-42, page 477, and Table 16-3, page 439, Dr. Lamid assigned six
percent right arm impairment for appellant’s right shoulder abduction to 100 degrees and
adduction to 0 degrees. Using Table 16-3, page 439, he found four percent right arm impairment
for appellant’s 40 degrees of right shoulder internal rotation and 50 degrees of external rotation.
Dr. Lamid also assigned permanent impairment due to motor and sensory loss. He found 30
percent arm impairment for motor and sensory loss in the median nerve below the right wrist
using Table 16-15, page 492, and Table 16-3, page 439. Dr. Lamid stated that, according to
Table 17-37, page 552, appellant had four percent whole person impairment for the loss of
sensation and dysesthesia of the sural nerve bilaterally and four percent whole person
impairment for loss of motor and sensory functions of the left posterior tibial nerve. He found
that appellant had a total whole person impairment of 35 percent based on the A.M.A., Guides,
Combined Values Chart, page 604.
On April 27, 2004 an Office medical adviser, Dr. Ronald Blum, found that Dr. Lamid’s
report was an insufficient basis for a schedule award because it incorrectly applied the A.M.A.,
Guides, and did not provide adequate descriptions of objective findings.
On July 16, 2004 appellant underwent a second opinion examination by Dr. Stephen
Kishner, a Board-certified physiatrist, who reported numbness and tingling on his thumb and
wrist, and pain in his lower back, upper back, neck and right shoulder. Dr. Kishner found that
appellant had normal strength in his lower extremities and a negative straight leg raising test
bilaterally. He noted that appellant had no reflexes in his knees or ankles and that he had
decreased sensation in a stocking distribution up to his mid-shin bilaterally. Dr. Kishner found
that appellant had full range of motion in all of his upper extremity joints, though there was pain
on resistive and active abduction of the right shoulder. Appellant had a severe laxity of the ulnar
collateral ligament of the right thumb at the metacarpophalangeal joint and decreased sensation
in the right superficial radial sensory nerve distribution. His upper extremity strength was
normal in all areas other than the right thumb, but he had no reflexes in either arm.
Dr. Kishner diagnosed rotator cuff disease in the right shoulder, though appellant had
normal strength and range of motion at that joint. He also diagnosed an ulnar collateral ligament
injury and a right radial sensory nerve injury. Dr. Kishner stated that appellant’s lower extremity
peripheral neuropathy was likely secondary to his diabetes. Using Table 16-15, page 492, of the
A.M.A., Guides, he found that appellant’s radial sensory nerve injury, with pain, rated a five
percent upper extremity impairment. The 35 degree excess radial deviation of the right thumb

2

metacarpophalangeal joint, due to the ulnar collateral ligament injury, yielded three percent
upper extremity impairment. This result was arrived at by multiplying 9 percent, from Table 1618, page 499, by 30 percent, from Table 16-20, page 500. Dr. Kishner rated appellant’s lower
extremity impairments using Table 17-37, page 552. He found that the loss of sensation rated
five percent permanent impairment in the superficial peroneal nerve, two percent for the sural
nerve, five percent for the medial plantar, and five percent for the lateral plantar in each leg.
Using the Combined Values Chart, page 604, Dr. Kishner rated the right upper extremity
impairment as 8 percent and the lower extremity impairments as 17 percent for each leg.
On August 5, 2004 Dr. H. Mobley, an Office medical adviser, reviewed the medical
record and found that appellant had reached maximum medical improvement on July 16, 2004.
He concurred with Dr. Kishner’s findings, but found that appellant had 80 percent, rather than
100 percent, impairment related with the pain and sensory deficit of the right radial nerve below
the elbow at the wrist. Therefore, the total right upper extremity rating was seven percent, rather
than eight percent. As diabetes was not accepted by the Office, Dr. Mobley found that
appellant’s lower extremity impairment ratings were not employment related.
By decision dated September 2, 2004, the Office granted appellant a schedule award for
the seven percent impairment of his right upper extremity for 21.84 weeks for the period
September 5, 2004 to February 4, 2005.
On September 7, 2004 appellant requested a review of the written record by an Office
hearing representative. He stated that he should have been awarded a schedule award for his
lower extremities, contending that his lower extremity neuropathy was related to his lumbar
condition.
On September 29, 2004 Dr. Bryant George, a Board-certified neurological surgeon,
evaluated appellant for complaints of lumbar pain with radiation into his left hip and leg. He
noted that appellant’s lumbar range of motion was decreased in all planes and that he had
palpable paravertebral lumbar muscle spasms. Dr. George stated that the straight leg raising
(SLR) maneuver was negative, and that sensory examination was normal. He found normal
strength and tone in all lower extremity muscle groups, normal gait, and no evidence of atrophy
or fasciculation. Appellant had symmetrical reflexes of 1+ in his legs. Dr. George noted that a
2000 magnetic resonance imaging (MRI) scan showed mild multilevel spondylosis. He
diagnosed lumbar spondylosis with radiculopathy. Dr. George recommended that appellant
undergo another MRI scan and that he be placed on total disability until more diagnostic testing
was done.
On October 19, 2004 an MRI scan of appellant’s spine revealed no evidence of
spondylolysis or spondylolisthesis. The lumbar vertebral bodies were of normal alignment,
height and signal intensity. There was mild dehydration at L3-4 and mild to moderate
degenerative facet joint arthropathy at L5-S1.
By decision dated February 14, 2005, the Office hearing representative modified
appellant’s schedule award to eight percent, in accordance with the opinion of Dr. Kishner.
Noting that the Office had issued no formal opinion on appellant’s claimed lower extremity
impairment she remanded the case for appropriate action on this issue.

3

On February 21, 2005 after reviewing appellant’s updated MRI scan results, Dr. George
stated that appellant was not a candidate for neurosurgery treatment and referred appellant for
pain management with Dr. Rand Metoyer, a Board-certified anesthesiologist. On March 15,
2005 Dr. Metoyer noted mild limitations to lumber extension and lateral flexion and tenderness
to light palpitation throughout the lumbar paraspinous musculature. He diagnosed chronic lower
back pain, degenerative disc disease, myofascial pain, mild facet athropathy at L5-S1 and
psychological factors affecting his physical condition.
On March 31, 2005 Dr. Blum, an Office medical adviser, reviewed appellant’s medical
record and found that appellant was not entitled to a schedule award for his lower extremity
condition. He noted that Dr. Kishner attributed appellant’s neuropathy to diabetes, which was
not an accepted condition.
By decision dated April 22, 2005, the Office denied appellant’s claim for a schedule
award for his lower extremities. The Office noted that Dr. Kishner and Dr. Blum found that
appellant’s lower extremity condition was unrelated to his accepted conditions.
On April 26, 2005 appellant requested a review of the written record.
By decision dated January 19, 2006, the Office hearing representative set aside the
April 22, 2005 decision and remanded the case for further development. A conflict of medical
opinion was found between Drs. George and Lamid and Dr. Kishner on the issue of whether
there was an employment-related impairment to appellant’s lower extremities. In accordance
with the hearing representative’s decision, on February 1, 2006 the Office updated the statement
of accepted facts. On February 8, 2006 it combined the file from the instant claim, File No.
162010130, with File No. 160346776, which was based on the same accepted employment
injury.
On July 11, 2006 Dr. John Andrew, a Board-certified orthopedic surgeon selected as the
impartial medical specialist, examined appellant and conducted a review of the medical
evidence. He diagnosed Type II diabetes mellitus with peripheral neuritis of both upper and
lower extremities. At the examination, appellant reported that he had back pain radiating down
both lower extremities in a stocking-type distribution. He described intermittent shocking
sensations, generally after rising from sitting, which radiated into both sides of the buttocks and
the ankles. The radiating pain in appellant’s legs was aggravated by prolonged walking or
climbing stairs and relieved by sitting down. He reported weakness and numbness in his right
hand and right shoulder. On physical examination, Dr. Andrew found that appellant’s back was
straight and that he had inconsistent findings in all range of motion studies. From standing,
appellant was limited by pain from bending his back more than 50 degrees or flexing his hips
more than 30 degrees. From lying down, he could not perform an active straight leg raising test
because he could not flex his hips beyond 0 degrees without pain. Appellant stated that there
was extreme back pain on the recumbent passive straight leg raising test when his leg was lifted
beyond 30 degrees. When sitting on the table, however, he complained of no pain when his hips
were flexed to 90 degrees and his knees were at both 90 and 180 degrees. Dr. Andrew found a
full passive range of motion in all the joints in the upper extremities. Because appellant had a
negative Phalen’s test on the right, he found no clinical evidence of right carpal tunnel syndrome.
Dr. Andrew found no significant atrophy in any extremities. He noted inconsistent sensory

4

findings in both the upper and lower extremities, but found that, when findings did occur, they
appeared in a circumferential distribution. Dr. Andrew stated that this was an indication that the
neuropathy was related to diabetes and not radiculitis. He found that all the deep tendon reflexes
were markedly diminished in upper and lower extremities.
Dr. Andrew found that there was no evidence of a significant back injury in the medical
record. He noted that appellant appeared to exaggerate most of his symptoms, making it difficult
to describe objective findings. Dr. Andrew noted no measurable muscle atrophy or joint
ankylosis. He stated that the sensory changes noted were in a glove or stocking-type
distribution, which is characteristic of peripheral neuritis related to diabetes. Dr. Andrew made
no sensory findings that were suggestive of radiculopathy. He found that appellant’s subjective
complaints “did not fit the picture of any significant injury” and were not due to any anatomical
problem. Because Dr. Andrew found no evidence of impairment related to the accepted injury,
he provided an impairment rating of zero for appellant’s lower extremities.
On August 22, 2006 Dr. Mobley, an Office medical adviser, stated that appellant’s date
of maximum medical improvement was July 11, 2006. He concurred with Dr. Andrew’s opinion
that appellant had no lower extremity impairment related to his accepted employment injuries.
By decision dated August 31, 2006, the Office denied appellant’s claim for a schedule
award for his lower extremities. The Office found that Dr. Andrew’s opinion carried the weight
of the medical evidence and established that appellant had no employment-related impairment to
his lower extremities.
On September 11, 2006 appellant requested an oral hearing, which was held on
April 3, 2007. He stated that he retired from the employing establishment in September 2006
and provided a description of his previous employment activities and injuries. Appellant stated
that his lower extremity pain was intermittent, but worsening.
By decision dated May 21, 2007, the Office hearing representative affirmed the
August 31, 2006 decision. He found that the Office properly relied on Dr. Andrew’s medical
opinion that appellant had no lower extremity impairment associated with his employment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.3

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

20 C.F.R. § 10.404(a).

5

Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.4
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5
The Act provides that, if there is a disagreement between a physician making an
examination for the United States and the physician of the employee, the Secretary must appoint
a third physician to make an examination.6 Likewise, the implementing regulation states that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser or consultant, the Office must
appoint a third physician to make an examination. This is called a referee examination and the
Office is required to select a physician who is qualified in the appropriate specialty and who has
had no prior connection with the case.7 It is well established that, when a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on proper factual and medical background, must be
given special weight.8
ANALYSIS
The Office accepted appellant’s claim for lumbar strain, right carpal tunnel syndrome,
right shoulder strain and right hand contusion. The Office issued a schedule award for eight
percent impairment of appellant’s upper right extremity, but denied his claim for a lower
extremity schedule award. The issue is whether appellant has established that he has permanent
impairment in his lower extremities causally related to his accepted injuries.
The Office properly found that there was a conflict of medical opinion between
Dr. Lamid and Dr. Kishner, both Board-certified physiatrists, as to whether appellant’s lower
extremity condition was causally related to his accepted injuries. To resolve this conflict, the
Office referred appellant to an impartial medical examiner, Dr. John Andrew, a Board-certified
orthopedic surgeon.
On July 11, 2006 Dr. Andrew reviewed the medical evidence and examined appellant,
who reported back pain radiating down both legs and intermittent shocking sensations that
radiated into both sides of the buttocks and the ankles. The radiating pain was aggravated by
prolonged walking or climbing stairs and the shocking sensation was related to rising to a
4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

5

Paul A. Toms, 28 ECAB 403 (1987).

6

5 U.S.C. §§ 8101-8193, 8123(a).

7

20 C.F.R. § 10.321.

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

standing position. On physical examination, Dr. Andrew found that appellant had inconsistent
findings in the back range of motion studies. He found no significant atrophy, but noted that all
the deep tendon reflexes were markedly diminished in upper and lower extremities. Dr. Andrew
stated that there were inconsistent sensory findings in the extremities, but that, when they did
occur, they appeared in a circumferential distribution, an indication that the neuropathy was
related to diabetes rather than radiculitis. He diagnosed Type II diabetes mellitus with peripheral
neuritis in the lower extremities. Dr. Andrew found that there was no evidence of a significant
back injury in the medical record and that appellant appeared to exaggerate most of his
symptoms, which made it difficult to describe objective findings. He noted no measurable
muscle atrophy or joint ankylosis. Dr. Andrew found that appellant’s sensory changes occurred
in a glove or stocking-type distribution, which is characteristic of peripheral neuritis related to
diabetes. He made no sensory findings that were suggestive of radiculopathy. Dr. Andrew
concluded that appellant’s subjective complaints “did not fit the picture of any significant
injury,” that they were not due to any anatomical problem and that there was no impairment
related to the accepted employment injury. He found no evidence of any impairment of the
lower extremity related to the accepted injury. Dr. Andrew provided an impairment rating of
zero percent for appellant’s lower extremities. The Board finds that his medical opinion is
sufficient to carry the special weight of the medical opinion evidence because it is well
rationalized and based on proper factual and medical background. The Office properly relied on
this medical opinion in denying appellant’s claim of a schedule award for his lower extremities.
The Board finds that because appellant did not submit any medical evidence sufficient to
overcome the special weight of Dr. Andrew’s opinion. He has not established that he is entitled
to a schedule award for his lower extremities.
CONCLUSION
The Board finds that appellant has not established that he has any employment-related
impairment of his lower extremities which would entitle him to a schedule award.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 21, 2007 and August 31, 2006 are affirmed.
Issued: March 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

